Campbell, C. J.,
delivered the opinion of the court.
The bill as originally presented, and as amended, fails to contain a sufficient showing for the appointment of a receiver, and one should not have been appointed. The bill itself shows clearly that there was no occasion for, or propriety in, the appointment of a receiver; and, on the contrary, that there should not be such interference by the chancellor with the business and property of the appellant.
Creditors have rights which should be upheld. So have others, which must not be disregarded in the effort to enforce the rights of creditors. "When a proper case is made for a receiver, the power to appoint should be exercised, but, even then, with due regard to the situation and circumstances of the ease and the rights and interests of defendants, and never without notice to them and opportunity to be heard, unless there is a satisfactory showing of a necessity for such urgency.

The order appointing a receiver is reversed and vacated, at the cost of the complainants in this court and the court below.